DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 line 3 recites “a with CPSIA.” Presumably this was intended to be “a CPSIA” or similar. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 1, 5, 6, and 24 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that the specification notes . 
Claim 8 line 2 recites “a plurality of rib structures separated from each adjacent rib,” however, no “each” rib was previously claimed, creating an antecedent basis issue. This further reads as though “a plurality of ribs” and “each adjacent rib” are separate elements, which does not appear to be the case. Presumably this should read “a plurality of rib structures, each rib of the plurality of ribs structures is separated from each other” or similar recitation. Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burris (US Patent No. 2,056,090) in view of Kim et al. (US PGPub. No. 2008/0196676 A1).
In Reference to Claims 1-3, 17, and 20
 	Burris teaches (Claim 1) A multi-functional toy for facilitating the interaction between an infant and the infant’s caregiver and for causing sensory stimulation in an infant, the toy comprising: a body member (item B, fig’s 1 and 2), said body member comprised of a fabric 
(Claim 2) further comprising at least one appendage on said body member adapted to facilitate the ability of an average infant to grasp (items 10 and 14, fig’s 1-3);
(Claim 3) further comprising at least one noise-making capability (note this is extremely broad; the device could be tapped on the ground to make a noise, for instance, meeting this limitation);
(Claim 17) wherein said handle member is fixedly attached on each end of said handle member to the rear side of said body member (at item 25 and at item 22, fig. 1);
 	(Claim 20) wherein said toy is aesthetically configured to resemble an animal (fig’s 1 and 2).
	Burris fails to teach returning to an original position when external force is removed of claim 1. 
	Kim teaches (Claim 1) a member substantially returns to its original position when said external force is removed (paragraph 0012).


In Reference to Claim 4
 	The modified device of Burris teaches all of claims 1 and 3 as discussed above. 
	Burris fails to teach the specific noise-making capability of claim 4. 
	Kim teaches (Claim 4) wherein said at least one noise-making capability is caused by a member selected from the group consisting of a mechanical bell, a jingle bell member, an internal rattle, a squeaker device, a with CPSIA-compliant crinkle material, a EN-71-compliant crinkle material, and an electronic device with speaker capable of emitting programmed sounds (paragraph 0011).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the stuffed animal toy of Burris with the feature of one of several noise making devices as taught by the stuffed animal toy of Kim for the purpose of enhancing user interest as taught by Kim (paragraph 0011), making the toy more interesting and attractive to the users. 

Claims 5, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burris in view of Kim et al., and further in view of Di Lullo (US Patent No. 7,722,428).
In Reference to Claims 5, 10, and 13
 	The modified device of Burris teaches all of claim 1 as discussed above. 
	Burris fails to teach the features of claims 5 and 10. 
Di Lullo teaches (Claim 5) wherein [a] tail member exterior surface is substantially comprised of a fabric selected from the group consisting of satin, silk, velvet, silky shag, silky fringe, microfiber chenille, Muppet shag, thick yam, thin yam, fine yarn, soft cotton, and cut stretch velvet (column 1 lines 34-35 and column 3 lines 1-8 and lines 45-52);
 (Claim 10) wherein [a] tail member is further comprised of filler material selected from the group consisting of polyester, polyester fiberfill, polyester pellets, microbeads, polystyrene pellets, high-density foam, wool, and natural shredded rubber (column 3 lines 40-43, column 3 lines 28-32, and column 6 lines 66 – column 6 line 2);
(Claim 13) wherein [a] filler material in [a] body member is selected from the group consisting of polyester, polyester fiberfill, polyester pellets, microbeads, polystyrene pellets, foam, down feathers, wool, natural shredded rubber, seeds, and plant matter (column 3 lines 28-32).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the stuffed amusement toy of Burris with the feature of using the particular exterior and filler materials of the amusement toy of Di Lullo for the purpose of creating a device that provides soft yet grip able materials so that the device may used in a wider variety of applications as desired by a user as taught by Di Lullo (column 4 lines 30-42), making the device more versatile, and more attractive to the users. 
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Merely claiming / selecting one of several known materials for use with stuffed animals is an obvious matter of engineering design choice, and is not a patentable advance. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burris in view of Kim et al., and further in view of Santos (US PGPub. No. 2007/0054593 A1).
In Reference to Claim 6
 	The modified device of Burris teaches all of claim 1 as discussed above. 
	Burris fails to teach the feature of claim 6. 
	(Claim 6) wherein said [] member exterior surface is substantially comprised of at least one semi-plume feather (item 14, fig. 1 and paragraph 0017).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the stuffed toy device of Burris with the feature of using a feather on the exterior surface as taught by the stuffed toy device of Santos for the purpose of adding further tactile and visual sensations to the device as taught by Santos (paragraph 0017), making the device more interesting and attractive to the users. 
	Further, the examiner notes that it has been held that selection of a known material based on its suitability for its intended purpose is an obvious matter of engineering design choice, and not a patentable advance.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Merely . 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Burris in view of Kim et al., and further in view of Hahn (US Patent No. 8,591,283).
In Reference to Claims 7-9
 	The modified device of Burris teaches all of claim 1 as discussed above. 
	Burris further teaches (Claim 7) wherein said tail member has an internal spine structure that is comprised of a flexibly stiff member (item 21, fig. 1) [];
(Claim 9) wherein said spine structure deviates from a straight line by incorporating at least one curvature along the length of said spine structure (item 21, fig. 1).
Burris fails to teach the rib structure of claim 8 and the specific materials of claim 7. 
Kim teaches (Claim 8) wherein [a] internal spine structure comprises a core spine that has a plurality of rib structures separated from each adjacent rib by a space along the longitudinal axis of said core spine (item 19, fig. 5, the coils can be considered “ribs”), []. 
Hahn teaches (Claim 8) wherein said plurality of rib structures decrease in diameter size toward the top of said spine structure to form a tapered spine structure from bottom to top (items 48, 50, and 52, fig’s 1-9; note “top” and “bottom” are relative orientations; the device can be positioned in any direction, meeting these limitations);
(Claim 7) [a spine structure] that is selected from the group consisting of a 30 Shore A silicone rubber, plastic stick, a rolled-paper stick, a foam stick, and a molded rubber stick (column 2 lines 37-48).
. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Burris in view of Kim et al., and further in view of Alves (US PGPub. No. 2015/0290546 A1).
In Reference to Claim 11
 	The modified device of Burris teaches all of claim 1 as discussed above. 
Burris fails to teach the feature of claim 11. 
Alves teaches (Claim 11) wherein all materials comprising the toy are hypoallergenic (abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the stuffed toy device of Burris with hypoallergenic materials as taught by the stuffed toy device of Alves for the purpose of reducing the risk of immune response from a user as taught by Alves (abstract), making the device safer, more reliable, and more attractive to the users.  
	Further, the examiner notes that it has been held that selection of a known material based on its suitability for its intended purpose is an obvious matter of engineering design choice, and not a patentable advance.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Merely claiming / selecting one of several known materials for use with stuffed animals is an obvious matter of engineering design choice, and is not a patentable advance. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burris in view of Kim et al., and further in view of Blue (US PGPub. No. 2013/0288567 A1).
In Reference to Claim 12
 	The modified device of Burris teaches all of claim 1 as discussed above. 
	Buris fails to teach the feature of claim 12. 
	(Claim 12) wherein all materials comprising the toy are organic (paragraph 0005).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the stuffed toy device of Burris with organic materials as taught by the stuffed toy device of Blue for the purpose of reducing the risk of exposure to toxic chemicals as taught by Blue (paragraph 0005), making the device safer, more reliable, and more attractive to the users.  
	Further, the examiner notes that it has been held that selection of a known material based on its suitability for its intended purpose is an obvious matter of engineering design choice, and not a patentable advance.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Merely claiming / selecting one of several known materials for use with stuffed animals is an obvious matter of engineering design choice, and is not a patentable advance. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burris in view of Kim et al., and further in view of Vick (US PGPub. No. 2003/0068955 A1).
In Reference to Claims 14-16
	The modified device of Burris teaches all of claim 1 as discussed above. 
	Burris fails to teach the features of claims 14-16. 
	Vick teaches (Claim 14) filler material that is scented (items 25, fig’s 2 and 3); 
	(Claim 15) wherein said scented filler material is interchangeable with new filler material of other types or scents (fig. 3 and paragraphs 0013 and 0020); 
	(Claim 16) further comprising an interchangeable scent-producing member disposed in said body member (items 25, fig’s 2 and 3, and paragraphs 0013 and 0020).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the stuffed toy device of Burris with the feature of interchangeable scent producing materials as taught by the stuffed toy device of Vick for the purpose of providing the additional feature of pleasing and satisfactory odors and fragrances as taught by Vick (paragraphs 0003 and 0004), making the device more pleasant, interesting, and more attractive to the users. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burris in view of Kim et al., and further in view of Lawrence et al. (US Patent No. 5,897,420).
In Reference to Claims 18-19
(Claim 18) wherein said tail member is detachably coupled to said body member such that said tail member can be changed out for a different type of tail member or for a differently 
 	(Claim 19) wherein said detachable coupling is accomplished by a means selected from the group consisting of hook-and-loop coupling, magnetic coupling, and mechanical-snap coupling (items 36, fig. 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the stuffed animal toy of Burris with the feature of multiple detachable tails as taught by the stuffed animal toy of Lawrence for the purpose of allowing the device to be used to create different types of animals or creatures of original creation as taught by Lawrence (abstract), making the device more versatile, more interesting, and more attractive to the users. 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Burris in view of Kim et al., and further in view of Barrows et al. (US PGPub. No. 2008/0090490 A1)
In Reference to Claims 21-22
 	(Claim 21) further comprising a teething ring, said teething ring coupled to said body member (item 48, fig’s 2 and 3); 
 	(Claim 22) wherein said teething ring is detachably coupled to said body member to allow for the change-out with a new teething ring (item 48, fig’s 2 and 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the stuffed animal toy of Burris with the feature of detachable teething ring as taught by the stuffed animal toy of Barrows for the purpose of providing an additional decorative and functional element to the device as taught by Barrows . 

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Burris in view of Kim et al., and further in view of Lyle (US PGPub. No. 2011/0209261 A1).
In Reference to Claims 23-24
 	(Claim 23) further comprising at least one tag member fixedly coupled to [a] body member (items 402, fig. 8).
 	(Claim 24) wherein said tag member is substantially comprised of satin material (paragraph 0065).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the interactive child’s toy device of Burris with the feature of a satin tag as taught by the interactive child’s toy device of Lyle for the purpose of providing an additional range of textures to increase the tactile stimulation to the user as taught by Lyle (paragraph 0065), making the device more versatile, more interesting, and more attractive to the users. 
Further, the examiner notes that it has been held that selection of a known material based on its suitability for its intended purpose is an obvious matter of engineering design choice, and not a patentable advance.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Merely claiming / selecting one of several known materials for use with stuffed animals is an obvious matter of engineering design choice, and is not a patentable advance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711